Citation Nr: 0432521	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  03-27 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


DOCKET NO.  03-27 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for residuals of left 
knee injury.

2.  Entitlement to service connection for residuals of neck 
injury.


REPRESENTATION

Appellant represented by:	Nevada Commission for Veteran 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The veteran served on active duty from June 1965 to July 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Reno, Nevada.

A hearing was held before the undersigned in Las Vegas, 
Nevada in March 2004.


FINDINGS OF FACT

1.  The RO denied service connection for left knee disability 
in February 2001.  At that time, it notified the veteran of 
its decision and of his right to appeal it within one year 
thereof.  He did not timely appeal that decision.  

2.  Since that decision, evidence which is corroborative and 
relevant has been received.  

3.  The veteran has residuals of left knee injury which 
occurred in service.

3.  The RO last denied service connection for neck disability 
in February 2001.  At that time, it notified the veteran of 
its decision and of his right to appeal it within one year 
thereof.  He did not timely appeal that decision.  

4.  Since that decision, evidence which is corroborative and 
relevant has been received.  

5.  The veteran has residuals of neck injury which occurred 
in service.


CONCLUSIONS OF LAW

1.  The RO's February 2001 decision denying service 
connection for left knee disability is final.  New and 
material evidence has been received since the RO's February 
2001 rating decision and the claim is reopened. 38 U.S.C.A. 
§§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.156 (2001), 
20.200, 20.201, 20.302, 20.1103 (2003).

2.  Residuals of left knee injury were incurred in wartime 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2003).

3.  The RO's February 2001 decision denying service 
connection for neck disability is final.  New and material 
evidence has been received since the RO's February 2001 
rating decision and the claim is reopened. 38 U.S.C.A. §§ 
5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.156 (2001), 20.200, 
20.201, 20.302, 20.1103 (2003).

4.  Residuals of neck injury were incurred in wartime 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There was a VCAA letter to the veteran in February 2004.  
Both claims are being allowed.  Any VCAA omission or timing 
error is of no prejudice to the veteran.  



Pertinent law and regulations

Appellate review of an RO decision is initiated by a timely 
filed notice of disagreement (NOD) and completed by a timely 
filed substantive appeal after a statement of the case (SOC) 
is furnished.  38 U.S.C.A. § 7105(a) (West 2002), 38 C.F.R. § 
20.200 (2003).  An NOD is a written communication from a 
claimant or his representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction and a desire to contest the result. 
38 C.F.R. § 20.201 (2003).  A substantive appeal consists of 
a properly completed VA Form 9 "Appeal to the Board of 
Veterans' Appeals," or correspondence containing the 
necessary information.  38 C.F.R. § 20.202 (2003).  A 
substantive appeal must be filed within 60 days of the date 
that the agency of original jurisdiction mails the SOC to the 
appellant, or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 C.F.R. § 20.302(b) (2003).

When a claim has been denied and the decision becomes final, 
new and material evidence must be submitted to reopen the 
claim. 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 20.1103 (2003); 
Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under 38 C.F.R. § 3.156 as it stood prior to August 29, 2001, 
new and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  Evidence 
is new when it is not cumulative of evidence previously 
considered.  It is material when it is relevant and 
probative, and is so significant that it must be considered 
in order to fairly evaluate the merits of a claim. 38 C.F.R. 
§ 3.156.

The change to 38 C.F.R. § 3.156(a) promulgated at 66 Fed. 
Reg. 45620 et seq. (August 29, 2001) does not apply to this 
claim, as the change applies only to claims to reopen 
received on or after August 29, 2001.  Id.

If new and material evidence has not been received, the claim 
may not be reopened, and the evidence is not weighed again on 
the merits. Manio, 1 Vet. App. at 146.

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 and 
3.304 (2003).  Service connection may be established for any 
disease diagnosed after discharge when all of the evidence 
including that pertinent to service establishes that it was 
incurred in service.  38 C.F.R. § 3.303.

Left knee disability 

On service discharge examination in February 1994, the 
veteran denied having or having had a trick or locked knee.  
Clinical evaluation of his lower extremities was normal.  

On service evaluation in March 1994, the veteran reported 
that his left knee was status post injuries over the past 30 
years from football injuries.  He had had it last immobilized 
5 years ago due to medial collateral ligament sprain.  Now, 
he noted monthly swelling with periodic episodes of 
catching/instability for 2-3 days.  On clinical evaluation, 
left knee Apley's and McMurray were negative.  The assessment 
was probable left knee meniscus tear.  He was referred to 
physical therapy.  

On service physical therapy evaluation in March 1994, 
evaluation of the left knee revealed locking.  Knee 
rehabilitation exercises were prescribed.  

When the veteran filed his claim in October 1994, he reported 
left knee trauma in July 1969 and in January 1986.  

On VA examination in May 1995, the veteran reported that he 
had had left knee pain in the past and that X-rays apparently 
had shown mild degenerative arthritis of the left knee.  This 
had gone on for years and he felt it was related to his 
previous sports activities.  On clinical evaluation, the left 
knee flexed to 145 degrees and extended to zero degrees.  The 
impression was previous sports injury to the hamstrings, 
ankles, knees, etc., with no indication of any significant 
residual problems.  

In September 1995, the veteran reported that he had been seen 
for left knee pain aboard a ship in 1967, by a civilian 
doctor in 1969, on another ship in 1969, and at a naval 
hospital 3 times in 1994.  

The RO denied service connection for left knee disability in 
September 1995 and notified the veteran of its decision and 
of his right to appeal.  He did not perfect an appeal.  

An April 1996 private hospital preadmission form reports that 
the veteran had a left knee lateral meniscus tear and cyst.  

An early May 1996 private medical record indicates that he 
was 2 days status post lateral meniscus tear and cyst 
removal.  

A May 1996 private physical therapy evaluation report shows a 
diagnosis of left lateral meniscus tear and cyst removal and 
a date of injury/onset in March 1996.  In the history of 
injury section, the veteran reported a history of progressive 
increase in pain throughout the day and that by the end of 
the day it was very swollen.  

In February 2001, the RO denied service connection for left 
knee disability and notified the veteran of his right to 
appeal its decision within one year thereof.  No timely 
appeal was filed.  The RO gave great weight to the service 
medical records, which were silent for recording any chronic 
residual disability related to a left knee injury.  The RO 
concluded that the veteran's left knee surgery after service 
was not linked to service.

The RO's February 2001 rating decision is final.  A notice of 
disagreement was not received within one year of notification 
of the appellate rights in February 2001.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.201 (2003).  New and material 
evidence must be received to reopen a claim.  
38 U.S.C.A. § 5108.  

After the denial, the veteran submitted the following service 
medical records.

A December 1966 service medical record states that the 
veteran reported to sick call after striking his left knee.  
He complained of pain on flexion and extension, and there was 
slight effusion noted in the medial aspect of the patella.  
He was referred for consultation.  

A December 1966 service referral note to a consultant states 
that the veteran had reinjured his left knee in a fall 
against an I-beam, and that he was complaining of pain on 
flexion.  He had contused his left knee in a fall in 
September 1966.  The consultant's clinical evaluation 
revealed a tender area on the supramedial aspect of the left 
patella, with some radiation upward.  There was no effusion 
but there was some limitation of flexion.  An X-ray was 
negative and the impression was contusion.  

In a September 1968 service report of medical history, the 
veteran reported that he had had a trick or locked knee and 
that he had swelling of the left knee, usually after trauma.  

On service evaluation in August 1969, it was reported that a 
left leg cast was slipping.  In September 1969, his cast was 
off and he still had considerable laxity in the lateral 
collateral ligament of the left knee.  

In a September 5, 1972 service report of medical history, the 
veteran reported that his left knee had an old football 
injury and that it would get stiff in cold weather.  

In an April 1973 service report of medical history, the 
veteran reported that he had had a trick or locked knee.  

Service X-rays of the left knee in July 1985 revealed mild 
peaking of the tibial tubercles indicative of mild early 
degenerative change. 

An April 1986 service medical record reports chronic 
derangement of the left knee with popping, weakness, and pain 
on the medial aspect during and following activity, and 
effusions after activity over the past 4 years.  

A September 1986 service medical record reports longstanding 
problems with the knees following repeated sports injuries.  
The knees were aggravated by cold weather and were 'lame'.  

In an undated service report of medical history, the veteran 
reported that his health was good except for his left knee.  

On private MRI of the left knee in April 2003, there was a 
horizontal tear in the posterior medial meniscus, mild laxity 
of the anterior cruciate ligament suggesting prior partial 
tear; and mild osteoarthritis accompanied by minimal joint 
effusion.  

During the hearing before the undersigned in March 2004, the 
veteran testified that he thought that he first hurt his knee 
in 1967 when he fell down a ladder.  He lacerated his left 
knee and his knee swelled up for about a week and a half or 
two weeks.  He also had repeated traumas to the knee in 
service, and kept having problems with the knee in service.  
His left knee was casted for 6 weeks onboard a ship in 1969.  
He indicated that he might have had a ligament injury in 
service also.  At the time they casted it, it was going 
sideways instead of just up and down like it was supposed to.  
Then, after he left the military, he saw a VA physician in 
1996.  An X-ray was obtained and he was told that he might 
need surgery.  Therefore, he went to a private physician and 
had tests done.  They decided there was a tear and repaired 
it.  This past year they did an MRI because it was bothering 
him again and they again repaired it.  He felt that the 
meniscus problem post-service is associated with the 
in-service suspicious meniscus problem.

The Board concludes that the service medical records which 
were received from the veteran after the February 2001 denial 
are new and material evidence.  The records document 
in-service left knee problems.  The Board concludes that the 
veteran's testimony is new and material evidence as to 
in-service injury and chronicity of symptomatology, and that 
the April 2003 MRI report is new and material evidence as to 
the presence of current disability.  Thus, the claim is 
reopened.

The evidence shows left knee injury in December 1966, 
acknowledgement by the veteran of a history of complaints in 
April 1973 and September 1986, and a credible history of 
continued symptomatology on service evaluation in March 1994.  
After the injury in December 1966, there were in-service 
X-ray findings of left knee degenerative changes in July 
1985, there was an in-service assessment of probable meniscus 
tear when the veteran's left knee was evaluated in March 
1994, and there was locking on physical therapy evaluation in 
March 1994.  The veteran was symptomatic in service and a 
meniscus tear was suspected.  A meniscus tear was diagnosed 
privately in May 1996, and another meniscus tear was found at 
the time of the March 2004 private MRI.  

The preponderance of the evidence indicates that the veteran 
sustained a meniscus injury in service and that it was 
chronic, and that he had arthritis in his left knee in 
service.  There is also satisfactory evidence of left knee 
ligament injury in service.  During his March 2004 hearing, 
he testified that when they casted it in 1969, it was going 
sideways.  This testimony is competent and credible.  The 
veteran had reported in March 1994 that he had had his left 
knee immobilized 5 years beforehand, and he reported monthly 
swelling and episodes of catching and instability for 2-3 
days.  These statements are credible.  Accordingly, the Board 
concludes that his post-service left knee disability is 
residual to in-service left knee injury.

The preponderance of the evidence supports the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Cervical spine disability 

A December 1987 service medical record reports left shoulder 
pain had its onset 3 months beforehand when the veteran 
lifted a wheel barrow filled with rocks.  His past history 
was significant for falling down stairs in 1977, sustaining 
an injury to the shoulder.  

A March 1988 service medical record reports that the veteran 
had been struck in the left temple with a baseball the night 
before.  A headache started at work that morning.  The pain 
centered in the left temple area going down behind the ear.  
It was a steady pressure type pain.  On evaluation he had 
tenderness of the occipital muscles on the left.  A trigger 
point localized there caused increased pain in the temple.  
The assessment was muscle contraction headaches.

The veteran received private treatment in service in June 
1991 for complaints of neck pain and of head locking on 
turning.  The treatment record reports that the symptoms had 
their onset 3 years beforehand, following an extension injury 
when he had hit his head on a pipe.  

On VA examination in May 1995, the veteran reported that he 
had had neck pain since 1986 since he hit his head on a heavy 
pipe.  Apparently X-rays had shown some degenerative changes 
in the neck.  He reported having had chiropractic treatment 
for it.  His cervical spine forward flexion was to 30 
degrees.  The diagnoses were no indication of any residuals 
from head injuries; and previous sports injuries to 
hamstrings, ankles, knees, etc., with no indication of any 
significant residual problems.

The RO denied service connection for neck disability in 
November 1995 and notified the veteran of its decision and of 
his appeal rights.  An appeal was not perfected.

A January 2001 private MRI for neck pain revealed possible 
bilateral C4 bony neural foraminal narrowing; apparent 
bilateral C5 bony neural foraminal narrowing; and mild 
bilateral C6 neural foraminal narrowing.  The impression was 
apparent multilevel spondylosis at C4-5 through C6-7 with C5-
6 mild central canal stenosis and bilateral C4, C5, and C6 
bony neural foraminal narrowing.

In February 2001, the RO denied service connection for neck 
disability and notified the veteran of his right to appeal 
its decision within one year thereof.  The RO stated that the 
facts were that the service medical records did not show an 
injury to the neck or complaints, and that the May 1995 VA 
examination found no disability related to the complaints of 
pain. 

The RO's February 2001 rating decision is final.  A notice of 
disagreement was not received within one year of notification 
of the appellate rights in February 2001.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.201 (2003).  New and material 
evidence must be received to reopen a claim.  
38 U.S.C.A. § 5108.  

The veteran submitted service medical records after the claim 
was denied in February 2001.  

A February 1967 service medical record indicates that he was 
escorted to sick bay after a fall down a ladder.  He had had 
a possible loss of consciousness.

A February 1972 service medical record indicates that he hit 
his head on a pipe and received a bruise and complained of 
headache and nausea.

A September 1986 service medical record indicates that the 
veteran was being followed for the past 3 weeks for objective 
weakness of his right arm on 2 occasions, each following 
heavy exertion of his shoulder such as painting, pick and 
shovel, and washing a car.  He complained of a toothache-like 
pain around the elbow, paresthesia in the fingertips, and 
inability to hold or pick up things.  Each incident had been 
self-limited before actual paresis.  There was no vascular 
deficit identifiable.  The veteran felt that there was a 
similar but lesser component on the left.  He recalled a 
single incident in 1979 with neurological work-up leading to 
no firm conclusion.  Most of the symptoms had been on the 
left at that time.

A March 2001 private physical therapy report indicates that 
the veteran complained of constant ache and sharpness when 
turning his neck, accompanied by pain radiating down both 
arms.  

The veteran testified during his hearing in March 2004 that 
he had injuries to the neck in service.  He stated that he 
was a football player and since boot camp, he had always 
played on any navy base team where he had been.  Several of 
the head injuries were involved with head on collisions while 
playing football.  One time at Puget Sound Naval ship yard, 
while working on board a submarine, he didn't duck quite far 
enough going through an area where there were low hanging 
pipes.  It snapped his neck back with a whiplash motion, and 
he went to sick bay and was seen for it.  His neck problem 
went back to the Enterprise and the event that caused the 
casting of his left knee in 1969.  That was another fall down 
a ladder, at which time he was kept in sick bay for an 
overnight period because of concussion and the neck was very 
painful at the time.  From that point on, whenever he would 
turn his neck, it sounded or felt like gravel, and there were 
more falls than that.  After the treatment from the 
chiropractor in Bremerton, Washington, for the neck, he went 
to Virginia and continued treatment for the neck.  However, 
that chiropractor went out of business and the records of 
that treatment are no longer available.

The Board finds that the veteran's testimony concerning 
in-service neck injuries and continuity of symptomatology is 
new and material.  It is corroborative of the June 1991 
private treatment report indicating that he had injured his 
neck in service and of his statement that he had had neck 
pain since 1986 which he had made at the time of the May 1995 
VA examination.  The claim is thus reopened.

The veteran was in service for almost 20 years.  The Board is 
presented with evidence of current disability and in-service 
complaints including injury, neck pain, and locking.  In June 
1991, he was treated by a private chiropractor for complaints 
of neck pain and head locking and reported that he had had an 
extension injury 3 years beforehand when he hit his head on a 
pipe.  The veteran has testified about head-on collisions 
while playing football in service.  The Board finds that 
there is credible evidence of in-service neck injury in 1967 
or 1969 and in 1988.  

The veteran claimed service connection shortly after service, 
and on VA examination in May 1995, he reported neck pain 
since 1986 and that X-rays had shown some degenerative 
changes.  His credible statements of continued neck pain on 
VA examination in May 1995 and during his March 2004 hearing 
establish continuity of symptomatology and examination in May 
1995 disclosed limitation of motion.  There is evidence of 
current disability as reflected by the January 2001 private 
MRI.  The Board concludes that the veteran's current 
spondylosis with stenosis and narrowing had its onset in 
service.  In sum, the Board finds that the remote diagnosis 
of apparent multilevel spondylosis at C4-5 through C6-7 with 
C5-6 mild central canal stenosis and bilateral C4, C5, and C6 
bony neural foraminal narrowing cannot be dissociated from 
the in-service complaints and the continuity of 
symptomatology.

The preponderance of the evidence supports the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Entitlement to service connection for residuals of left knee 
injury is granted.

Entitlement to service connection for residuals of neck 
injury is granted. 




	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



